OLSZEWSKI, Judge,
concurring:
I concur in the result. I agree with the majority’s disposition of all issues save one. In discussing whether the charges against appellant should have been dismissed, the majority finds that the facts do not support Butler’s contention that a non-prosecution agreement had ever been reached.
As a predicate for its discussion of the issue, however, the majority states that the police may enter into an agreement that is enforceable against the district attorney. The majority *479writes: “Appellant’s first claim asks us to hold that the Commonwealth may be bound by the agreements entered into between ordinary policemen and criminal defendants. While such is precisely our ruling in [Stipetich] and [Scuilli ], we find this principle unavailing for the instant appellant.” Majority at 631 (citing Commonwealth v. Stipetich, 423 Pa.Super. 427, 621 A.2d 606 (1993); Commonwealth v. Scuilli, 423 Pa.Super. 453, 621 A.2d 620 (1993). What the majority recognizes as the precise ruling of Stipetich and Scuilli, however, is the precise issue that Stipetich declined to address: “Despite the arguments of the Commonwealth to the contrary, we deem unnecessary, to the disposition of this case, the exploration of whether ‘the police’ as an entity, have authority to enter into non-prosecution agreements.” Stipetich, 423 Pa.Super. at -, 621 A.2d at 608. See, Scuilli, 423 Pa.Super. at -, 621 A.2d at 625 (“more significant” than discussing the authority of the police to enter into non-prosecution agreements is whether defendant performed his end of bargain).
In both Stipetich and Scuilli, the dissents note a concern that while a majority of this Court proclaims that it is not deciding whether the police have authority to enter into agreements that bind an unsuspecting district attorney, it effectively does so. After its interpretation of Stipetich and Scuilli here, this majority should “acknowledge the corn.”1
Enforcing a non-prosecution agreement entered into by a police officer without the district attorney’s knowledge essentially sanctions a usurpation of the district attorney’s legislatively ordained power to conduct all criminal prosecutions. Stipetich, 423 Pa.Super. at -, 621 A.2d at 614 (Olszewski, J., dissenting); Scuilli, 423 Pa.Super. at -, 621 A.2d at 629 (same); 16 Pa.S. § 4402(a). It seems that this Court, by vesting a trial judge with the discretion to dismiss charges against a defendant when he has been made an improper police promise, is disrupting a system of administering justice *480that, until Stipetich and its progeny, has been settled. I cannot join the majority to the extent that this is so.
In this case, the existence of an improper agreement between the police and Butler should only be relevant if appellant argues that evidence admitted into the trial was obtained unconstitutionally. Otherwise, the existence of an agreement is irrelevant since, in my opinion, it cannot form the basis for a dismissal of charges. Since the majority did not dismiss the charges against Butler on these grounds, but rather remanded for a new trial on the evidentiary matter, I most respectfully concur in the result.

. Congressman Charles A. Wickliffe of Kentucky, as quoted in: Funk, A Hog on Ice & Other Curious Expressions, Harper & Row, 1985; see Commonwealth v. Murray, 408 Pa.Super. 435, 444, 597 A.2d 111, 116 (1991) (Olszewski, J., concurring and dissenting).